Appeal from a judgment of the Supreme Court at Special Term, entered January 9, 1979 in Sullivan County, which, in a proceeding pursuant to CPLR article 78, dismissed the petition. Following a disciplinary hearing, petitioner, a police officer in the Village of Woodridge, was found guilty of three charges of misconduct and suspended without pay for 60 days. On three separate occasions, petitioner admittedly left his post in the Village of Woodridge and removed himself and his village police vehicle outside the village limits. On each occasion, petitioner did not secure authorization and there was no evidence that an emergency existed. Additionally, the testimony established that the village was without village police protection at the times when petitioner removed himself and the police vehicle from the Village of Woodridge. Accordingly, the record contains substantial evidence to support the respondents’ determination that petitioner violated paragraph 34.0 of chapter 3 of the Rules and Regulations of the Village of Woodridge Police Department which prohibit an operator from removing his car "out of the post assigned except in an emergency, or as otherwise provided.” Next, we cannot say that the penalty imposed upon petitioner was so disproportionate to the offense as to be shocking to one’s sense of fairness (Matter of Pell v Board of Educ., 34 NY2d 222, 233-235). A police department is a quasi-military organization, requiring strict discipline and obedience to its rules and regulations (see Matter of Leake v Connelie, 75 AD2d 912). Judgment affirmed, without costs. Greenblott, J. P., Staley, Jr., Main, Mikoll and Herlihy, JJ., concur.